1

2

3

4

5

6

7

8                             UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA
10                                              ***
11   JOEL CARDENAS,                                 Case No. 3:15-cv-00476-MMD-CBC
12                                    Petitioner,                   ORDER
            v.
13
     DWIGHT NEVEN, et al.,
14
                                   Respondents.
15

16         Petitioner’s third unopposed motion for extension of time (ECF No. 33) is granted.

17   Petitioner will have until March 5, 2019, to file a counseled amended petition for writ of

18   habeas corpus in this case.

19         DATED THIS 20th day of February 2019.
20

21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
